IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT

MICHAEL SILUK, JR.,            :         No. 32 MAP 2014
                               :
               Appellant       :
                               :
                               :         Appeal from the Order of the
          v.                             Commonwealth Court at No. 22 M.D.
                               :
                                         2012, dated February 25, 2014
                               :
THE PENNSYLVANIA DEPARTMENT OF :
PUBLIC WELFARE, AND CATHERINE :
MERWIN, DIRECTOR OF PERRY      :
COUNTY, DOMESTIC RELATIONS     :
SECTION,                       :
                               :
               Appellees       :



                                    ORDER


PER CURIAM                                DECIDED: November 19, 2014

      AND NOW, this 19th day of November, 2014, the Order of the Commonwealth
Court is hereby AFFIRMED.